              Case 2:20-cv-01071-TSZ Document 90 Filed 07/26/21 Page 1 of 1




 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT SEATTLE
 5
          NICHOLAS STERLING LITTLE,
 6
                                 Petitioner,
 7                                                        C20-1071 TSZ
               v.
 8                                                        MINUTE ORDER
          RONALD HAYNES,
 9
                                 Respondent.
10
        The following Minute Order is made by direction of the Court, the Honorable
11 Thomas S. Zilly, United States District Judge:

12           (1)    Petitioner Nicholas Little’s motion for an extension, docket no. 89, to file
     amended objections to Judge Peterson’s Report and Recommendation (“R&R”), docket
13   no. 59, and an amended motion for a certificate of appealability is STRICKEN as moot.
     Petitioner prematurely filed a notice of appeal on July 20, 2021, see docket no. 85, and
14   final judgment was entered two days later, on July 22, 2021, see docket no. 87. The
     Court now lacks jurisdiction to rule on the pending motion, docket no. 89, or to
15   reconsider its adoption of the R&R and its related rulings. See Griggs v. Provident
     Consumer Disc. Co., 459 U.S. 56, 58 (1982) (“The filing of a notice of appeal is an event
16   of jurisdictional significance—it confers jurisdiction on the court of appeals and divests
     the district court of its control over those aspects of the case involved in the appeal.”).
17
         (2)    The Clerk is directed to send a copy of this Minute Order to Petitioner,
18 proceeding pro se, and all counsel of record.

            Dated this 26th day of July, 2021.
19

20                                                    Ravi Subramanian
                                                      Clerk
21
                                                      s/Gail Glass
22                                                    Deputy Clerk
23

     MINUTE ORDER - 1
